ORDER

PER CURIAM.
Derrick Banks (Defendant) appeals the judgment entered upon jury verdicts finding him guilty of second degree murder, in violation of Section 565.021 RSMo 1992, and armed criminal action, in violation of Section 571.015 RSMo 1992. The trial court sentenced him to life imprisonment on the murder count and a consecutive term of twenty *318years imprisonment on the armed criminal action count. Defendant also appeals from a judgment denying his Rule 29.15 motion for post-conviction relief. The two appeals have been consolidated.
Regarding the direct appeal, we have reviewed the briefs of the parties and record on appeal, and find no error of law. A written opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).
Regarding the post-conviction appeal, no issue pertaining to it has been briefed. That appeal has thus been abandoned, and is denied. We affirm the judgment pursuant to Rule 84.16(b).
Judgments affirmed.